EXHIBIT 10.93

 

AMENDMENT NO. 2 TO THE DEFINITIVE AGREEMENT

(DEAC and WOD)

 

THIS AMENDMENT NO. 2 TO THE DEFINITIVE AGREEMENT, dated as of March 14, 2017
(this "Amendment No. 2") by and among WOD MARKET LLC, a Colorado limited
liability company ("WOD"), and WOD HOLDINGS INC., a Delaware corporation
(“WODH”), a newly formed entity, owned and held by Brenton Mix and Taryn Watson,
individually (collectively referred to as the "WOD Controlling Member(s)"), and
ELITE DATA SERVICES INC., a Florida corporation publicly-traded on the US
Over-the-Counter (OTC) Stock Exchange ("Company"), and the individuals listed on
the signature page hereto (together, the "Company Controlling Shareholders")
(each a "Party" and collectively referred to as the "Parties").

 

RECITALS

 

WHEREAS, on August 26, 2016, the Parties hereto executed that certain definitive
agreement (the "Original Agreement"), pursuant to which the Company agreed to
acquire one hundred percent (100%) of the ownership interest in WOD, in the form
of three (3) separate closings, subject to the following material terms and
conditions:

 

(a) First Closing. On August 26, 2016 (the "First Closing" or "Initial
Closing"), the Company would acquire a total of twenty percent (20%) of the
ownership interest of WOD in an equity exchange in which the WOD Members would
exchange a total of 200 units of membership interests (the "WOD Units") to the
Company in exchange for a total of 100,000 shares of Series B Preferred Stock of
the Company (the Series B Preferred Stock of the Company to be issued pursuant
to this transaction, in the aggregate is referred to as the "New Company
Shares").

 

In addition, within two (2) business days after the Initial Closing, WOD would
advance a total of Forty Thousand Dollars ($40,000) to Company for the purposes
of funding the completion of Company's audit and SEC filing of Form 10K for the
period ending December 31, 2015, Form 10Q for period ending March 31, 2016, Form
10Q for period ending June 30, 2016, and other documentation required for
Company to become a compliant and fully reporting public company (the "Interim
Financing"), secured by two (2) separately executed Convertible Redeemable Notes
("WOD Notes").

 

Further, as a condition of the execution of Original Agreement, Company agreed
to immediately, as of August 26, 2016, initiate a reverse split of 1:1000 of
Company's Common Stock (the "Reverse Split"), pursuant to the prior approval
received by Company from the holders of majority of Company's outstanding
capital stock, as described in the Schedule 14C filed with the SEC on September
23, 2015. The effective date of the reverse split is subject to final approval
of FINRA. Subject to the completion of the Reverse Split, the certain
controlling shareholders of the Company agreed to exchange and cancel a total of
1,000,000 shares of Series B Preferred Stock (500,000 each by Dr. Ricketts and
Mr. Antol) for a total of 25,000,000 shares of Common Stock of the Company to be
issued post the date the Reverse Split is effective.

 



  1

   



 

(b) Second Closing. On or before September 15, 2016 (the "Second Closing"), the
Company would acquire an additional twenty percent (20%) of the ownership
interest of WOD in an equity exchange in which the WOD Members would exchange
200 WOD Units to the Company in exchange for an additional 100,000 New Company
Shares, issued by the Company to the WOD Members pro rata.

 

In addition, the Second Closing would be contingent upon Company completing all
necessary corporate actions to effect any and all outstanding Company corporate
matters, including, but not limited to, SEC filing of Form 10K for the period
ending December 31, 2015, Form 10Q for period ending March 31, 2016, Form 10Q
for period ending June 30, 2016, and other documentation required for Company to
become a compliant and fully reporting public company (the "SEC Filing").

 

(c) Third Closing. On or before October 15, 2016 (the "Third Closing"), the
Company would acquire the remaining sixty percent (60%) of the ownership
interest of WOD an equity exchange in which the WOD Members would exchange a
total of 600 WOD Units to the Company in exchange for a total of 14,800,000 New
Company Shares.

 

In addition, the Third Closing would be contingent upon WOD completing all
necessary corporate actions to effect any and all outstanding WOD corporate
matters, including, but not limited to, two years of audit financials for period
ending December 31, 2014 and December 31, 2015, and interim reviewed financial
for periods ending March 31, 2016, and June 30, 2016, including interim reviewed
financial for period ending September 30, 2016, in accordance with US GAAP (the
"Books and Records"), in form acceptable to Company and its auditors.
Separately, Company must be current with all federal tax return filings for
periods ending 2013, 2014 and 2015 on or before the Third Closing.

 

WHEREAS, on January 10, 2017, the Company and the members of (the "WOD Members")
WOD Market LLC, a Colorado limited liability company ("WOD"), executed amendment
no.1 to the definitive agreement (the "WOD Amendment No.1"), pursuant to which
the Company agreed to extend the second closing date from on or about September
15, 2016 to on or about March 31, 2017, and further extend the third and final
closing date from on or about October 15, 2016 to on or about June 30, 2017,
respectively.

 

In addition, the WOD Amendment No.1 included the resignations and appointments
of certain officers and directors of the Company, which were originally closing
conditions of the second and third and final closings, respectively as set forth
in the original Definitive Agreement. Pursuant to such resignations, the parties
further accepted and agreed to the termination of the contractor agreement with
Dr. James G. Ricketts as the Chairman and VP of Investor Relations of Company in
exchange for the Ricketts Settlement Agreement, and the termination of the
contractor agreement with Mr. Antol as the Chief Financial Officer, Secretary
and Treasurer, in exchange for the Antol Settlement Agreement.

 

Further, Dr. James G. Ricketts and Stephen Antol, separately, agreed to each
cancel a total of 500,000 shares of Series B Preferred Stock of the Company,
totaling 1,000,000 shares in the aggregate, returning such shares to the
Company’s treasury, and thus rendering the share exchange contemplated in the
original Definitive Agreement null and void. Separately, the Parties agreed to
execution of the Rimlinger Settlement Agreement.

 



  2

   



 

WHEREAS, the Parties hereto wish to further amend and restate certain provisions
of the Original Agreement, as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original Agreement.

 

2. Amended and Restated definition of Second Closing and Third and Final Closing
in the Original Agreement. The definition of Second Closing and Third and Final
Closing in the Original Agreement shall be amended and restated as follows:

 

“Second Closing shall be amended and replaced with the meaning of Subsequent
Closings, as described and set forth in Schedule 1.1, as amended.”

 

“Third and Final Closing shall be amended and replaced with the meaning of
Subsequent Closings, representing a closing on the Controlling Equity Ownership,
as described and set forth in Schedule 1.1, as amended.”

 

3. Amended and Restated Section 1.1 of the Original Agreement. Section 1.1 of
the Original Agreement shall be amended and restated as follows:

 

“Section 1.1 Acquisition of WOD. Upon the terms and subject to the conditions
set forth in this Agreement, DEAC shall acquire, from the WOD Controlling
Member(s), a certain percentage of the ownership interest in WOD (the “Equity
Ownership”), equal to not less than sixty percent (60%) of the total Equity
Ownership (the “Controlling Equity Ownership”), in a series of closings in the
form of one or more capital contributions and equity exchanges, upon which WOD
shall become a controlled subsidiary of DEAC, after the closing on the
Controlling Equity Ownership has occurred, as described and set forth in
Schedule 1.1 hereto.”

 

4. Amended and Restated Section 1.2 of the Original Agreement. Section 1.2 of
the Original Agreement shall be amended and restated as follows:

 

Section 1.2 Agreement to Exchange WOD Units for New DEAC Shares. Pursuant to
Section 1.1 hereinabove, (i) WOD shall assign, transfer, convey and deliver the
WOD Units to DEAC; and in consideration and exchange therefor, DEAC shall; (ii)
issue and deliver the New DEAC Shares into Trust (as hereinafter defined), in
such amounts as described and set forth in Schedule 1.2 hereto (collectively
referred to as the "Equity Exchange(s)").

 

  3

   



 

5. Amended and Restated Section 8.2(d) of the Original Agreement. Section 8.2(d)
of the Original Agreement shall be amended and restated as follows:

 

“(d) By either DEAC or WOD, if the closing on the Controlling Equity Ownership
shall not have consummated before December 31, 2018; provided , however, that
this Agreement may be extended by written notice of either WOD or DEAC if such
closing shall not have consummated as a result of WOD or DEAC having failed to
receive all required regulatory approvals or consents with respect to this
transaction or as the result of the entering of an order as described in this
Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 8.2(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date;”

 

6. Amended and Restated of second paragraph of Section 8.3 of the Original
Agreement. The second paragraph of Section 8.3 of the Original Agreement shall
be amended and restated as follows:

 

“Notwithstanding the foregoing, on the date of termination, WOD Controlling
Members shall have the right to either (a) request the delivery of the
proportional New DEAC Shares represented by the Equity Exchanges, held in Trust
(as hereinafter defined), in which DEAC shall retain any and all ownership
interest in WOD Units owned and held as of such date, or (b) forfeit any and all
proportional New DEAC Shares held in Trust (as hereinafter defined),
representing the Equity Exchanges as of such date, and request DEAC to return
all WOD Units owned and held as of such date, first Initial Shares for Initial
Closing Units, and then, in exchange for a payment from WOD or WOD Controlling
Members, at the sole discretion of DEAC, in the form of either (i) a cash
payment equal to two times (2x) the amount of the aggregate total of all
Additional Capital Contributions (as defined in Schedule 1.1 herein) made by
DEAC as of such date, or (ii) a stock payment equal to two and one half times
(2.5x) the amount of the aggregate total of all Additional Capital Contributions
(as defined in Schedule 1.1 herein) made by DEAC as of such date, to be issued
in a parent entity of WOD, if such exists at the time, at a per share price and
type of securities mutually determined at such time. Separately, DEAC shall be
required to repay any outstanding balance of Interim Financings provided by WOD
as set forth in Schedule 1.4(c) herein. Upon the completion of a termination,
neither party shall have any further obligations to the other thereafter, except
as otherwise provided for herein in this Agreement.”

 

7. Amended and Restated Section 1.4(b) of Schedule 1.4 of the Original
Agreement. Section 1.4(b) of Schedule 1.4 of the Original Agreement is amended
and restated as follows:

 

“(b) Books and Records. On or before the next Subsequent Closing after the First
Closing as set forth in Schedule 1.1 herein, DEAC shall complete all necessary
corporate actions to effect any and all outstanding DEAC corporate matters,
including, but not limited to, SEC filing of Form 10K for the period ending
December 31, 2015, Form 10Q for period ending March 31, 2016, Form 10Q for
period ending June 30, 2016, and other documentation required for DEAC to become
a compliant and fully reporting public company (the "SEC Filing"), and on or
before a Subsequent Closing related to the Second Capital Threshold as set forth
in Schedule 1.1 herein, WOD shall complete all necessary corporate actions to
effect any and all outstanding WOD corporate matters, including, but not limited
to, two years of audit financials for period ending December 31, 2014, December
31, 2015, and December 31, 2016, including any other applicable year end audit,
and interim reviewed financials for period ending the most recent financial
quarter in the applicable year, in accordance with US GAAP (the "Books and
Records"), in form acceptable to DEAC and its auditors. Separately, DEAC must be
current with all federal tax return filings for periods ending 2013, 2014, 2015,
2016 and any other applicable year on or before a Subsequent Closing related to
the Second Capital Threshold.”

 

  4

   



 

8. Amended and Restated Schedules. Schedules 1.1 and 1.2 of the Original
Agreement shall be amended and restated, as more fully described in Exhibit I,
attached hereto and incorporated by reference as being a part of the Original
Agreement, as amended.

 

9. Amendment to Officer and Director Appointments and Resignations. Schedule
1.4(c) of the Original Agreement, as amended, is hereby amended further to
reflect the resignation of Sarah Myers as the Secretary, Treasurer and Director
of the Company, and the concurrent new appointment of Richard Phillips as the
Secretary and Treasurer, in addition to his current position as a member of the
Board of Directors of the Company, effective immediately.

 

10. Amendment to add a new Section 1.4(g) to Schedule 1.4 of the Original
Agreement related to New Contractor Agreements. Schedule 1.4 of the Original
Agreement is hereby amended to include the addition of Section 1.4(g) related to
new contractor agreements as follows:

 

“(g) New Contractor Agreements. As a condition of the First Closing, as amended,
DEAC has agreed to the execution of two (2) new contractor agreements: (A)
Brenton Mix, as Chief Executive Officer and Chief Financial Officer of DEAC, in
the form attached hereto as Exhibit C, and (B) Richard Phillips, as the
Secretary and Treasurer of DEAC, in the form attached hereto as Exhibit D.”

 

11. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Agreement, are, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Original
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Original Agreement as
amended by this Amendment and (ii) all references such as “thereto”, “thereof”,
“thereunder” or words of like import referring to the Original Agreement shall
mean the Original Agreement as amended by this Amendment. Notwithstanding the
foregoing to the contrary, to the extent that there is any inconsistency between
the provisions of the Original Agreement, and this Amendment, the provisions of
this Amendment shall control and be binding.

 

12. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original.

 

[Signature Page to Follow on Next Page]

 

  5

   



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 



WOD

 

WOD CONTROLLING MEMBERS

   

 

WOD MARKET LLC

 

WOD HOLDINGS INC.

   

By:

/s/ Taryn Watson

By:

/s/ Taryn Watson

 

 

Taryn Watson

 

Taryn Watson

 

President

 

President

 

By:

/s/ Taryn Watson

 

 

Taryn Watson

 

 

By:

/s/ Brenton Mix

 

 

Brenton Mix

 



 



COMPANY

 

DEAC CONTROLLING SHAREHOLDERS

 

   

 

ELITE DATA SERVICES INC.

     

By:

/s/ Brenton Mix

By:

/s/ James G. Rickets

 

 

Brenton Mix

 

Dr. James G. Ricketts

 

Chief Executive Officer

           

By:

/s/ Stephen Antol

 

 

 

Stephen Antol

 



 

  6

   



 

EXHIBIT I

 

Amended and Restated Schedules

 

Schedules

Schedules 1.1 and 1.2

 

Schedule 1.1 Acquisition of WOD.

 

Pursuant to Section 1.1 of the Agreement, DEAC shall acquire, from the WOD
Controlling Members, a certain percentage of the ownership interest in WOD (the
“Equity Ownership”), in the form of units of Membership Interest (the “WOD
Units”), equal to not less than sixty percent (60%) of the total Equity
Ownership (600 WOD Units) (the “Controlling Equity Ownership”), in a series of
closings in the form of one or more capital contributions and equity exchanges,
upon which WOD shall become a controlled subsidiary of DEAC, after the closing
on the Controlling Equity Ownership has occurred, under the following terms and
conditions:

 

(a) First Closing. The first (or initial) closing (also referred to as the
Closing in this Agreement) on the first Closing Date set forth in this
Agreement, DEAC and WODH (collectively the "Partners" and individually the
"Partner"), as equity partners, shall establishment a Joint Venture arrangement
(the "Joint Venture"), pursuant to the terms of a Joint Venture Agreement (the
“Joint Venture Agreement”), in the form attached hereto as Exhibit 1, which
shall more fully describe the following abbreviated terms:

 

(i) Joint Venture Purpose and Scope. The primary purpose of the Joint Venture is
to further develop and manage the current business of WOD, as a provider of
intelligent retail solutions for gym owners and coaches, including the
management of retail sales, up front inventory purchases, ongoing inventory
management, payments, marketing, and related services.

 

(ii) Equity Ownership. WOD shall be owned initially by the Partners in the form
of Equity Ownership, as follows: (i) 800 WOD Units, representing a total of
eighty percent (80%) held by WOD Controlling Members, and (ii) 200 WOD Units,
representing a total of twenty percent (20%) held by DEAC, pursuant to Schedule
1.2 herein.

 

(iii) Additional Capital Contributions. At the sole discretion of DEAC,
additional capital contributions into the Joint Venture (the “Additional Capital
Contributions”) may be provided by DEAC, from time to time, which may be
disproportional to WOD Controlling Members capital contributions, in order to
provide WOD with growth capital as determined by the Partners, which shall be
made in increments of not less than (a) $10,000 for each contribution up to a
total of US $3,000,000 in the aggregate (the “Initial Capital Threshold”), (b)
$1,000,000 for a follow-on contribution up to a total of US $4,000,000 in the
aggregate (the “Second Capital Threshold”), and (c) $100,000 for each subsequent
contribution up to a total of US $8,000,000 in the aggregate (the “Final Capital
Threshold”).

 

  7

   



 

(iv) Equity Exchanges. As a condition of DEAC’s option (or right) to provide
Additional Capital Contributions, as set forth in Section 1.1(a)(iii) herein,
the Partners have mutually agreed to in advance to the exchange of a certain
number of WOD Units for a certain number of shares of Series B Preferred Stock
and Common Stock of DEAC, collectively referred to as (the “Equity Exchanges”),
pursuant to Schedule 1.2 herein.

  

(b) Subsequent Closings. A series of subsequent closings (each referred to as
the Closing in this Agreement) shall occur from time to time, each time DEAC
decides to provide the Joint Venture with Additional Capital Contributions (the
“Subsequent Closing(s)”), which shall also trigger the proportional Equity
Exchanges, as set forth in Schedule 1.2 herein.

 

In the event, DEAC provides capital contributions equal to the Second Capital
Threshold, then WOD would be considered a controlled subsidiary of DEAC, and the
parties hereto shall agree in advance to alter and/or modify the terms of the
Joint Venture Agreement, as required, to provide for DEAC consolidated financial
statements. Notwithstanding the forgoing, such applicable changes to the Joint
Venture Agreement shall not effect any allocations of profits due to the
Controlling Members resulting from the remaining minority interest held in WOD.
If DEAC continues to provide capital contributions up to the Final Capital
Threshold, WOD Controlling Members shall be entitled to proportional Equity
Exchanges set forth in Schedule 1.2 herein below, unless otherwise agreed to in
writing at such time.

 

Schedule 1.2 Agreement to Exchange WOD Units for New DEAC Shares.

 

Pursuant to the closings set forth in Schedule 1.1 hereinabove, (i) WOD shall
assign, transfer, convey and deliver the WOD Units to DEAC, and in consideration
and exchange therefore, DEAC shall (ii) issue and deliver the New DEAC Shares
(as hereinafter defined) into Trust (as hereinafter defined), in such amounts as
described and set forth below:

 

(a) DEAC. Upon the execution of this Agreement, DEAC shall issue and deliver
into Trust, pursuant to the terms of the Vesting Trust Agreement (the “Trust
Agreement”), attached hereto as Exhibit 2, a total of 199,000 shares of Series B
Preferred Stock of DEAC (the “Series B Shares”), at par value of $0.0001, post
reverse split of 1:1000 of its Common Stock, and 19,801,000 shares of Company
Stock of DEAC (the “Common Shares”), at par value of $0.0001, post reverse split
of 1:1000 of its Common Stock (the “New DEAC Shares”), of which a total of
39,800 Series B Shares and 3,960,200 Common Shares, respectively, represents the
proportional number of New DEAC Shares attributable to the First Closing (the
“Initial Shares”) ; and

 

  8

   



 

(b) WOD.Upon the execution of this Agreement, the WOD Controlling Members shall
assign, transfer, convey, and deliver to DEAC a total of 200 WOD Units,
representing a total of twenty percent (20%) of the ownership interest in WOD,
which represents the WOD Units attributable to the First Closing (the “Initial
Units”).

 

In the event DEAC provides Additional Capital Contributions to the WOD, pursuant
to the terms of the Joint Venture, and as set forth in Schedule 1.1(a)(iii)
hereinabove, in increments of not less than US$10,000 per occurrence, DEAC and
WOD Controlling Members shall also be entitled to Equity Exchanges, equal to:
(x) one (1) WOD Unit assigned and transferred to DEAC from WOD Controlling
Members, for (y) two hundred forty-nine (249) shares of Series B Preferred Stock
of DEAC, and twenty-four thousand six hundred twenty-six (24,626) shares of
Common Stock of DEAC, earmarked to WOD Controlling Members, from the total of
all the New DEAC Shares held in Trust for the benefit of WOD Controlling
Members, if the Final Capital Threshold is completed.

 

(e.g. If a total of $1,000,000 in additional capital contributions in the
aggregate, was provided by DEAC, then WOD Controlling Members would assign and
transfer to DEAC a total of 100 WOD Units, representing ten percent (10%) of
Equity Ownership, it held at such time, in exchange for a total of 24,875 shares
of Series B Preferred and 2,462,625 shares of Common Stock, post reverse split
1000:1, held in Trust for the benefit of WOD Controlling Members.)

 

Notwithstanding the foregoing, the Parties mutually agreed to limit each
subsequent closing of Equity Exchanges to $1,000,000 in the aggregate per
transaction, for administrate purposes only, provided, however, that such
delayed closings does not in any way effect the right of ownership to the
entitled amount of Equity Exchanges granted to each party, respectively, as a
result of DEAC providing Additional Capital Contributions to WOD. Once DEAC has
provided capital contributions equal to the Second Capital Threshold, WOD would
become a controlled subsidiary of DEAC and WOD Controlling Members, at their
sole discretion, would have the right to request that the proportional numbers
of NEW DEAC Shares held on their behalf in Trust, be immediately re-issued into
the name of the WOD Controlling Members, pursuant to the Trust Agreement.

 



 

9



 